United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, FEDERAL AIR
MARSHAL SERVICE HOUSTON FIELD
OFFICE, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0016
Issued: July 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2019 appellant filed a timely appeal from a May 29, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that an injury
occurred in the performance of duty, as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 24, 2019 appellant, then a 52-year-old federal air marshal, filed an occupational
disease claim (Form CA-2) alleging that he sustained an injury to his right knee causally related
to factors of his federal employment, including participating in the quarterly mandatory Health
and Fitness Assessment on April 24, 2019. He indicated that he first became aware of his right
knee condition on January 11, 2019, when he sustained an earlier documented right knee injury2
and attributed it to factors of his federal employment on April 24, 2019. Appellant did not stop
work.
In an April 25, 2019 development letter, OWCP informed appellant that additional
evidence was required to establish his claim. It advised him of the type of factual and medical
evidence necessary and attached a questionnaire for his completion. OWCP asked that appellant
clarify whether he was claiming an occupational disease or a traumatic injury. It afforded him 30
days to submit the requested evidence.
In a separate development letter to the employing establishment of the same date, OWCP
indicated that it required additional information to determine whether appellant was eligible for
compensation benefits. It listed the information needed with respect to the January 11, 2019
employment incident and the April 24, 2019 activity. OWCP afforded the employing
establishment 30 days to submit the requested evidence.
In response, OWCP received a May 2, 2019 employing establishment investigation report.
The report indicated that on April 24, 2019 appellant participated in the semi-annual Health Fitness
Assessment on an elliptical training machine and strained his right knee. A copy of practical
exercise performance requirements for law enforcement/federal air marshal service was also
submitted.
In a May 3, 2019 attending physician’s report (Form CA-20), Kaylee Nemeth, a physician
assistant, indicated that appellant sustained a twisting injury to his right knee on April 24, 2019
while walking down a wheelchair ramp. A magnetic resonance imaging (MRI) scan was ordered.
A May 5, 2019 MRI scan of appellant’s right knee indicated a complex medial meniscus
tear.
In a May 8, 2019 Form CA-20 report, Ms. Nemeth reported an April 24, 2019 twisting
injury to appellant’s right knee while walking down a wheelchair ramp. She diagnosed a medial
meniscal tear, right knee. Ms. Nemeth released appellant to full-duty work status effective
May 8, 2019. A copy of Ms. Nemeth’s May 8, 2019 duty status report (Form CA-17) was also
provided, which noted an April 24, 2019 date of injury.
By decision dated May 29, 2019, OWCP denied appellant’s occupational disease claim. It
found that appellant had not met his burden of proof to establish that an injury occurred due to the
alleged factors of his federal employment. OWCP noted that appellant had not completed and
2
The record reflects that under OWCP File No. xxxxxx131, appellant filed a traumatic injury claim (Form CA-1)
alleging a January 11, 2019 right knee twisting injury when he slipped on a wet, sloped walkway. OWCP denied this
claim on April 18, 2019.

2

returned its factual questionnaire. It concluded, therefore, that the requirements had not been met
to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that an injury
occurred in the performance of duty, as alleged.
On his claim form, appellant asserted that he injured his right knee due to factors of his
federal employment, including participating in a mandatory Health Fitness Assessment on
April 24, 2019. However, appellant did not provide further information regarding the claimed
factors of employment. OWCP requested that appellant clarify his claim and complete a factual
questionnaire, however, appellant did not respond to the request for clarification of the alleged
injury. To establish a claim for compensation in an occupational disease claim, an employee must
submit a statement, which identifies the factors of employment believed to have caused his
condition.7 Appellant did not respond to OWCP’s April 25, 2019 development letter, requesting

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

See A.S., Docket No. 19-1766 (issued March 26, 2020); R.G., Docket No. 19-0233 (issued July 16, 2019). See
also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41
ECAB 345 (1989).
7

E.V., Docket No. 19-0447 (issued June 25, 2019); H.O., Docket No. 17-1176 (issued November 27, 2018).

3

that he provide detailed information concerning the employment factors he believed contributed
to his claimed conditions and its accompanying questionnaire.8
OWCP received a May 2, 2019 employing establishment investigation report which
indicated that on April 24, 2019 appellant had strained his right knee while on the elliptical
machine and that first aid was administered. However, as previously noted, appellant has not
alleged or clarified that his alleged knee injury occurred due to his training activities on an elliptical
machine or due to any other identified federal employment factors.
Given appellant’s lack of response to OWCP’s development letter, the Board finds that he
has not met his burden of proof to establish that an injury occurred in the performance of duty, as
alleged.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that an injury
occurred in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 29, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

L.T, Docket No. 19-1902 (issued April 8, 2020); A.H., Docket No. 19-0566 (issued August 22, 2019); D.C.,
Docket No. 18-0082 (issued July 12, 2018).

4

